Citation Nr: 0410490	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  01-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1310 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the benefit sought on appeal.  The 
appellant, the surviving spouse of a veteran who had honorable 
active service from January 1944 to April 1946, and who died in 
December 1999, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  

In February 2004, the Board requested an expert medical opinion 
from the Veterans Health Administration (VHA) to clarify and 
answer medical questions involved in this case.  That opinion was 
provided in March 2004 and a copy of that opinion was provided to 
the appellant and her representative in March 2004.  They were 
informed that they had 60 days from the date of the letter in 
which to review the opinion and submit any additional evidence 
and/or argument.  The appellant's representative responded that 
they had no further evidence or argument to present.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to assist 
the claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

Unfortunately, while a February 2001 letter to the appellant makes 
reference to the VCAA, the Board finds that the letter is 
insufficient in light of the decisions of the United States Court 
of Appeals for Veterans Claims (Court) in cases such as Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The February 2001 letter 
notifies the appellant that VA is required to make reasonable 
efforts to help her obtain records relevant to her claim, will 
notify the appellant when the VA was unsuccessful in obtaining 
those records, and informs her that a review of the file 
determined that additional evidence, specifically her husband's 
Social Security medical records, were needed.  A second RO letter 
dated in June 2002 only makes reference to two specific items of 
evidence that the RO was requesting, but again does not contain 
all of the information deemed necessary by the Court to satisfy 
the notice provisions of the VCAA.  The Court has held that 38 
U.S.C.A. § 5103(a) notice must state what evidence is necessary to 
substantiate the appellant's claim, and address which evidence the 
VA would seek to obtain and which evidence the claimant would be 
expected to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); see also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (holding that Board's failure to address adequately 
the new 38 U.S.C.A. § 5103(a) notice provisions requires a remand 
under 38 U.S.C.A. § 7104(a)(d)(1)).  Therefore, further notice to 
the appellant is required.  

Thus, in order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is necessary.  
This case is being remanded to the RO via the Appeals Management 
Center in Washington, D.C., and the VA will notify the appellant 
if further action on her part is required.  Accordingly, this case 
is REMANDED for the following action:

The RO should ensure that the notification and assistance 
requirements of the VCAA have been satisfied based on guidance 
from the Court to include that set forth in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notification to the 
appellant and her representative should include notification that 
if there is any other evidence or information that they think will 
support the appellant's claim, to please inform the RO and that if 
they had any evidence in their possession that pertains to her 
claim to send it to the RO.  

When the development requested has been completed, the case should 
again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the appellant and 
her representative should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development and 
to ensure due process, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
until she is notified.  



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

